COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                     01-14-00488-CV
Style:                            Commerce and Industry Insurance Company; Starnet Insurance Company; Catlin Insurance
                                  Company, Inc.; Allianz Global Corporate & Specialty S.E.; United States Aircraft Insurance
                                  Group; and QBE Aviation Syndicate 5555 at Lloyd’s v. American Jet International
                                  Corporation d/b/a Million Air Charter; REW Investments, Inc.; Houston Aviation Partners,
                                  LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go Fayetteville, LLC; Reno
                                  Aviation Partners, LLC; Gulfport Aviation Partners, LLC; Tallahassee Aviation Partners,
                                  LLC; Million Air Interlink, Inc.; Roger Woolsey; and Carl Moody
Date motions filed:               July 16, 2014
Type of motions:                  Motion Pro Hac Vice of Jeremiah M. Welch, and Thomas A. Dickinson’s Motion in
                                  Support of Jeremiah M. Welch’s Motion Pro Hac Vice
Party filing motions:             Jeremiah M. Welch and Thomas A. Dickinson (American Jet International Corporation, et
                                  al.)


Ordered that motion is:

                  Granted
                    If document is to be filed, document due:
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                   Denied
                   Dismissed
          Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: July 29, 2014